DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and specie A, in the reply filed on 01/25/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Claim Objections
Claims 1, 9 and 19 are objected to because of the following informalities:  
Claim 1 recites “second lateral conduction layer” in line 12.  However, instant claim previously recited “first lateral conduction interlayer” in line 7.  It is suggested to change the term layer or interlayer of the first or second lateral conduction layer/interlayer to either “layer” or “interlayer” throughout the claim in order to be consistent with the terminology.
Claim 9 recites that “the upper first subcell is composed of indium gallium aluminum phosphide” in lines 12-13, which does not further limit the claim.  Same limitation is recited in lines 2-3 of the instant claim.
Claim 19 recites “second lateral conduction layer” in line 13.  However, instant claim previously recited “first lateral conduction interlayer” in line 8.  . It is suggested to change the term layer or interlayer of the first or second lateral conduction layer/interlayer to either “layer” or “interlayer” throughout the claim in order to be consistent with the terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 10-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the upper subcell" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the upper solar subcell".
Claim 1 recites the limitations "the second solar subcell" in lines 7-8, line 8 or line 9. There is insufficient antecedent basis for this limitation in the claim. It appears that applicant is referring to the first middle solar subcell, and thus, it is suggested to change the limitation to "the first middle solar subcell".
Claim 1 recites the limitations "the bottom …" in line 8. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "a bottom …".
Claim 2 recites the limitations "the first lateral conduction layer” in line 1. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the first lateral conduction interlayer”.

Claim 2 recites the limitation "the bottom solar cell" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the bottom solar subcell".
Claim 2 recites the limitation "the respective semiconductor region" in line 6. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the semiconductor body".
Claim 3 recites the limitations "the first lateral conduction layer” in line 2. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the first lateral conduction interlayer”.
Claim 5 recites the limitation "the bottom subcell" in line 1. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the bottom solar subcell".
Claim 5 recites the limitation "the second middle subcell" in line 2. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the second middle solar subcell".
Claim 5 recites the limitation "the upper subcell" in line 4. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the upper solar subcell".

Claim 7 recites the limitation "the second solar subcell" in line 4. There is insufficient antecedent basis for this limitation in the claim. It appears that applicant is referring to the first middle solar subcell, and thus, it is suggested to change the limitation to "the first middle solar subcell".
Claim 8 recites the limitation "the upper subcell" in line 1. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the upper solar subcell".
Claim 8 recites the limitation "the fourth subcell" in line 8. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the bottom solar subcell".
Claim 8 recites the limitation "the first and second lateral conduction interlayers" in line 10.  There is insufficient antecedent basis for this limitation in the claim because claim 1 from which instant claim depends recites that “second lateral conduction layer”, not “second lateral conduction interlayer”.  
Claim 9 recites the limitation "the upper subcell" in line 2. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the upper solar subcell".
Claim 9 recites the limitation "the upper first subcell" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the upper solar subcell". 

Claim 10 recites the limitation "the solar subcell" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the subcells" in line 2. There is insufficient antecedent basis for each of these limitations in the claim. 
Claim 14 recites the limitation "the first lateral conduction layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the limitation to "the first lateral conduction interlayer",
Claim 15 recites the limitation "the first lateral conduction layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the limitation to "the first lateral conduction interlayer".
Claim 15 recites the limitation "the respective semiconductor region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the limitation to "the semiconductor body”.
Claim 16 recites the limitation "the second solar subcell" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that applicant is referring to the first middle solar subcell, and thus, it is suggested to change the limitation to "the first middle solar subcell".
Claim 17 recites the limitation "the first lateral conduction layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the limitation to "the first lateral conduction interlayer".

Claim 19 recites the limitations "the second solar subcell" in line 9, or lines 9-10. There is insufficient antecedent basis for this limitation in the claim. It is not clear as to which of the middle solar subcells is the instant claimed second solar subcell.  Clarification is requested. For the examination purpose, the examiner interpreting that the applicant is referring the first middle solar subcell.
Claim 19 recites the limitations "the bottom …" in line 9. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "a bottom …".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meitl et al. (US 2014/0261628 A1).
Regarding claim 18, Meitl discloses a method of making a multijunction solar cell (para. [0032], [0049] or [0054]: "solar module", "CPV module"; fig. 12, para. [0051]) including a terminal of first polarity and a terminal of second polarity ("+" and "--" terminals in the lower part of fig. 12), the steps comprising:
providing an integral semiconductor body including a tandem vertical stack (see six stacked solar cells in the lower part of fig. 12)  (para. [007] or [0033]: "vertically stacked"; see also fig. 5-7) of at least a first upper solar subcell, a first middle solar subcell, and a bottom solar subcell (see fig. 5-7), the first upper subcell (fig. 5-7: "InGaP" subcell) having a top contact (fig. 5-7, ref. 510a, 610a or 710a) connected to the terminal of first polarity (see the upper stack B connected to terminal"-"), and the bottom solar subcell (fig. 5-7, ref. 505, 605 or 705) having a top contact (fig. 5-7, ref. 505a, 605a, 705a, 805a) and a bottom contact (fig. 5-7, ref. 505b, 605b, 705b) with its bottom contact connected to the terminal of second polarity (see the lower stack A connected to terminal"+" in fig. 12);
depositing first lateral conduction interlayer (fig. 5-7, ref. 530, 630, 730) disposed adjacent to and beneath the second solar subcell to provide an electrical contact to the bottom of the second solar subcell (see fig. 5-7);
depositing a blocking p-n diode or insulating layer (fig. 5-7, ref. 501, 601, 701) adjacent to and beneath the first lateral conduction layer (fig. 5-7, ref. 530, 630, 730); and 
depositing a second lateral conduction layer (fig. 5-7, ref. 525, 625,725) adjacent to and beneath the p-n diode or insulating layer (fig. 5-7, ref. 501, 601,701), wherein the bottom solar subcell (fig. 5-7, ref. 505, 605 or 705) is disposed adjacent to and beneath the second lateral conduction layer (fig. 5-7, ref. 525, 625,725) which form an electrical contact to the top contact of the bottom solar subcell (see figures 5-7 that shows electrical connection).  

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornfeld et al. (US 2010/0122724 A1).
Regarding claim 20, Cornfeld discloses a method of forming a multijunction solar cell assembly (see figures 1-6) ([0065-0116]) comprising: 
providing a first semiconductor body including a tandem vertical stack of at least an upper solar subcell (cell C formed by emitter 119 and base 120 or cell D formed by emitter 126 and base 127) (fig. 1-6), a first middle solar subcell (cell B formed by emitter 111 and base 112), and a bottom solar subcell (cell A formed by emitter 106 and base 107), the upper subcell (cell C/D) having a top contact (p contact layer 129) (fig. 5 or 6) connected to a terminal of the first polarity (positive polarity) (figure 5 or 6), and the bottom solar subcell (cell A) having a bottom contact (contact layer 104) (see figure 5); 
depositing a first lateral conduction interlayer (GaInP2 window layer 110)  disposed adjacent to and beneath the second solar subcell (cell B) thereby forming a bottom contact to the first middle solar subcell (cell B) (see figure 5 for configuration); 
depositing a blocking p-n diode (tunnel diode 109a+109b) disposed adjacent to and beneath the first lateral conduction interlayer (110) of the semiconductor body (see figure 5 for configuration); 
depositing a second lateral conduction layer (AlGaInP BSF 108) disposed adjacent to and beneath the blocking p-n diode (109a+109b), wherein the bottom 
etching from the top surface of the semiconductor body to the first lateral conduction layer (110) to make an electrical contact to the first lateral conduction layer (110) and thereby to the bottom contact to the first middle solar subcell (cell B) (figures 15 and 16) ([0115-0116]); and 
etching from the top surface of the semiconductor body to the second lateral conduction layer (108) to make an electrical contact to the second lateral conduction layer (108) and thereby to the top contact (108) of the bottom solar subcell (cell A) (see figures 15 and 16) ([0115-0116]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (US 2014/0261628 A1) in view of Stan et al. (US 2010/0147366 A1).
Regarding claim 1, Meitl discloses a multijunction solar cell assembly (see figures 5-7 and 12) including a terminal of first polarity (cathode terminal) and a terminal of second polarity (anode terminal) (see also "+" and "--" terminals as shown fig. 12), comprising:
a semiconductor body including a tandem vertical stack of subcells (para. [007] or [0033]: "vertically stacked"; see also fig. 5, 6 or 7) including at least a first upper solar subcell (Eg =1.9 eV subcell. Fig. 5), a first middle solar subcell (Eg 1.42 eV subcell, fig. 5), and a bottom solar subcell (one or both of 1.1 eV and 0.7 eV subcells), the first upper subcell (1.9 eV subcell) having a top contact (510a) connected to the terminal of first polarity (cathode terminal) ([0041]), and the bottom solar subcell (one or both of 1.1 eV and 0.7 eV subcells) having a top contact (505a) and a bottom contact (505b) (fig. 5 and [0041-0042]);
a first lateral conduction interlayer (530) disposed adjacent to and beneath the second solar subcell (1.42 eV subcell) (see fig. 5);
a blocking p-n diode or insulating layer (501) disposed adjacent to and beneath the first lateral conduction layer (530) (see fig. 5); and 
a second lateral conduction layer (525) disposed adjacent to and beneath the blocking p-n diode or insulating layer (501), wherein the bottom solar subcell (one or both of 1.1 eV and 0.7 eV subcells) is disposed adjacent to and beneath the second lateral conduction layer (525) (see fig. 5).  

However, Meitl does not explicitly disclose that the subcells, interlayers and the blocking diode or insulating layer are epitaxial layers or subcells.
Stan is directed to a multijunction solar cell, similar to Meitl, wherein the layers and subcells are formed by organo metallic vapor phase epitaxy such that the layers and subcells are formed with required thickness, elemental composition, dopant concentration and grading and conductivity type ([0059]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the organo metallic vapor phase epitaxy as taught by Stan to form the layers and subcells of Meitl such that the layers and subcells are formed with required thickness, elemental composition, dopant concentration and grading and conductivity type.

Regarding claim 2, Meitl does not explicitly disclose that the first lateral conduction interlayer is compositionally graded to substantially lattice match the second solar subcell on one side and the bottom solar subcell on the other side, and is composed of As, P, N, Sb based III-V compound semiconductor such as InxAlyGa1-x-yAs with 0<x<1, 0<y<1, and x and y selected such that the band gap is in the range of 1.41 eV to 1.6 eV, such that the compound semiconductor is subject to the constraints of having the in-plane lattice parameter less than or equal to that of the second solar subcell and greater than or equal to that of the bottom solar cell.
Stan is directed to a multijunction solar cell, similar to Meitl, wherein a lateral conduction interlayer (metamorphic buffer layer or interlayer 116) is placed between a bottom subcell (cell C) and a second subcell (cell B) (see figures 2-5) ([0077-0084]) in order to prevent dislocation xAlyGa1-x-yAs with 0<x<1, 0<y<1, and x and y selected such that the band gap is 1.5 eV ([0077] and [0082]), such that the compound semiconductor is subject to the constraints of having the in-plane lattice parameter less than or equal to that of the second solar subcell and greater than or equal to that of the bottom solar cell ([0077-0082]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the metamorphic buffer layer of Stan to form the first lateral conduction interlayer of Meitl to prevent dislocation caused by lattice mismatch.

Regarding claim 3, Meitl further discloses a first electrical contact (510b) is disposed on the first lateral conduction layer (530), and a second electrical contact (505a) is disposed on the second lateral conduction layer (525) (see fig. 5).

Regarding claim 4, Meitl further discloses a four junction solar cell (see figure 5-7, more specifically figure 7) comprising the upper subcell (1.9 eV), first middle subcell (1.2 eV), a second middle subcell (1 eV) and the bottom subcell (0.67 eV), wherein the respective upper and first and second middle solar subcells are current mismatched from the bottom solar subcell (see figure 7).

Regarding claim 5, Meitl discloses the solar cell comprises at least four subcells (see fig. 7).  Meitl further discloses that the bottom subcell has a bandgap of 0.67 eV (fig. 7), a third 
Stan is directed to a multijunction solar cell wherein the upper cell has a bandgap of 1.8 to 2.1 eV (claim 12). 
 Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used upper subcell of Stan in the solar cell of Meitl to absorb light that corresponds to the specific band gap of the upper subcell.
Claimed bandgap of the upper subcell overlaps with the disclosed range (1.8-2.1 eV) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 6, Meitl discloses the solar cell comprises four subcells (see fig. 7).  Meitl further discloses that the bottom subcell has a bandgap of 0.67 eV (fig. 7), a third subcell has a bandgap of 1.42 eV (which reads on approximately 1.41 eV) (fig. 7), a second subcell has a bandgap of 1.9 eV (which reads on approximately 1.8 eV) (fig. 7).  However, Meitl does not explicitly disclose the upper subcell comprising 2-2.20 eV.
Stan is directed to a multijunction solar cell wherein the upper cell has a bandgap of 1.8 to 2.1 eV (claim 12). 
 Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the upper subcell of Stan in the solar cell of Meitl to absorb light that corresponds to the specific band gap of the upper subcell.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 7, Meitl does not explicitly disclose that the first lateral conduction interlayer is compositionally graded to substantially lattice match the second solar subcell on one side and the bottom solar subcell on the other side, and is composed of As, P, N, Sb based III-V compound semiconductor such as InxAlyGa1-x-yAs with 0<x<1, 0<y<1, and x and y selected such that the band gap is in the range of 1.41 eV to 1.6 eV, such that the compound semiconductor is subject to the constraints of having the in-plane lattice parameter less than or equal to that of the second solar subcell and greater than or equal to that of the bottom solar cell.
Stan is directed to a multijunction solar cell, similar to Meitl, wherein a lateral conduction interlayer (metamorphic buffer layer or interlayer 116) is placed between a bottom subcell (cell C) and a second subcell (cell B) (see figures 2-5) ([0077-0084]) in order to prevent dislocation caused by lattice mismatch.  Stan further discloses that the lateral conduction interlayer is compositionally step-graded to substantially lattice match the second solar subcell on one side and the bottom solar subcell on the other side, and is composed of As, P, N, Sb based III-V compound semiconductor such as InxAlyGa1-x-yAs with 0<x<1, 0<y<1, and x and y selected such that the band gap is 1.5 eV ([0077] and [0082]), such that the compound semiconductor is subject to the constraints of having the in-plane lattice parameter less than or equal to that of the second solar subcell and greater than or equal to that of the bottom solar cell ([0077-0082]).


Regarding claim 8, Although the materials of the subcells as disclosed by Meitl are not same as the instant claim, Stan is directed to a multijunction solar cell, similar to Meitl, wherein Stan explicitly discloses the materials for the multijunction solar cell are selected from any suitable combination of group III-V elements ([0062]) based on the desired bandgap and lattice constants ([0058]).  Therefore, it would have been obvious to one skilled in the art at the time of the invention to have chosen appropriate III-V semiconductor to form the subcells because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
However, Meitl does not explicitly disclose that the first lateral conduction interlayer is compositionally graded to substantially lattice match the second solar subcell on one side and the bottom solar subcell on the other side, and is composed of As, P, N, Sb based III-V compound semiconductor such as InxAlyGa1-x-yAs with 0<x<1, 0<y<1, and x and y selected such that the band gap is in the range of 1.41 eV to 1.6 eV.
Stan is directed to a multijunction solar cell, similar to Meitl, wherein a lateral conduction interlayer (metamorphic buffer layer or interlayer 116) is placed between a bottom subcell (cell C) and a second subcell (cell B) (see figures 2-5) ([0077-0084]) in order to prevent dislocation caused by lattice mismatch.  Stan further discloses that the lateral conduction interlayer is compositionally step-graded to substantially lattice match the second solar subcell on one side xAlyGa1-x-yAs with 0<x<1, 0<y<1, and x and y selected such that the band gap is 1.5 eV ([0077] and [0082]), such that the compound semiconductor is subject to the constraints of having the in-plane lattice parameter less than or equal to that of the second solar subcell and greater than or equal to that of the bottom solar cell ([0077-0082]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the metamorphic buffer layer of Stan to form the first lateral conduction interlayer of Meitl to prevent dislocation caused by lattice mismatch.

Regarding claim 9, Although the materials of the subcells as disclosed by Meitl are not same as the instant claim, Stan is directed to a multijunction solar cell, similar to Meitl, wherein Stan explicitly discloses the materials for the multijunction solar cell are selected from any suitable combination of group III-V elements ([0062]) based on the desired bandgap and lattice constants ([0058]).  Therefore, it would have been obvious to one skilled in the art at the time of the invention to have chosen appropriate III-V semiconductor with desired bandgap to form the subcells because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Regarding claim 10, Meitl does not explicitly disclose a distributed Bragg reflector (DBR) layer disposed above the bottom solar subcell and arranged so that light can enter and pass through the solar subcell disposed above the bottom subcell and at least a portion of which can be reflected back into the solar subcell located above the bottom subcell by the DBR layer, 
Stan is directed to a multijunction solar cell, similar to Meitl, wherein a DBR layer (113b and 113C) (fig. 3) ([0073-0074]) is placed between a bottom subcell (cell C) and a second subcell (cell B) (see figures 2-5) such that the DBR layer allows for increase in the short circuit current ([0074]). Stan further discloses that distributed Bragg reflector (DBR) layer (113b+113c) disposed above the bottom solar subcell (cell C) (see fig. 5B) and arranged so that light can enter and pass through the solar subcell (cells B and C) disposed above the bottom subcell (C) and at least a portion of which can be reflected back into the solar subcell located above the bottom subcell (C) by the DBR layer (113b+113c) (implicit or inherent function of DBR layer). Stan further discloses that the distributed Bragg reflector layer is composed of a plurality of alternating layers (113b and 113c) of lattice matched materials with discontinuities in their respective indices of refraction ([0073-0074]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the DBR layer of Stan to in the solar cell of Meitl to allow for increase in the short circuit current, as shown by Stan.

Regarding claim 11, Meitl as modified by Stan further discloses that the thickness and refractive index of each period inherently determines the stop band and its limiting wavelength, and the DBR layer includes a first DBR layer (113b) composed of a plurality of n or p type AlxGa1-x(In)As layers, and a second DBR layer (113c) disposed over the first DBR layer and composed of a plurality of n or p type AlyGa1-y(In)As layers, where 0<x<1, 0<y<1, and y is greater than x, and the term (In) denotes an optional inclusion of 0% indium ([0073] of Stan)

Regarding claim 12, Meitl further discloses the selection of the composition of the subcells and their band gaps inherently or implicitly maximizes the efficiency at high temperature (in the range of 40 to 100 degrees Centigrade) in deployment in space at a predetermined time after the initial deployment (referred to as the beginning of life or BOL), such predetermined time being referred to as the end-of-life (EOL).  Meitl discloses the solar cell comprises four subcells (see fig. 7). However, Meitl does not explicitly disclose that the average band gap of all subcells is 1.44 eV.
Stan is directed to a multijunction solar cell wherein the average bandgap of the subcells is 1.26 to 1.63 eV (see claim 12, the average of the lowest and the average of the highest bandgaps). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed the subcells of the Meitl with an average bandgap of 1.26-1.63 eV as taught by Stan in order to form subcells that capable of absorbing light of different wavelengths.
Therefore, claimed average band gap lies within the disclosed average bandgap, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 13, Meitl does not explicitly disclose that bandgap of bottom subcell is greater than 0.75 eV, and the average band gap of all subcells is 1.44 eV.

Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed the subcells of the Meitl with the bandgap as disclosed by Stan such that an average bandgap of 1.26-1.63 eV as taught by Stan in order to form subcells that capable of absorbing light of different wavelengths.
Therefore, claimed average band gap lies within the disclosed average bandgap, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 14, Meitl as modified by Stan further discloses a tunnel diode (114a+114b) disposed over the first lateral conduction layer (116) (see figure 3-5 of Stan).

Regarding claims 15 and 16, Meitl does not explicitly disclose a first alpha layer deposited over the first lateral conduction layer to a thickness of between 0.25 and 1.0 micron to prevent threading dislocations from propagating, either opposite to the direction of growth or in the direction of growth into the second subcell, and a second alpha layer deposited over the blocking p-n diode or insulating layer to a thickness of between 0.25 and 1.0 micron to prevent threading dislocations from propagating, either opposite to the direction of growth or in the direction of growth into the second subcell.

Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the metamorphic buffer layer of Stan in the solar cell of Meitl form the lateral conduction interlayer of Meitl to prevent dislocation caused by lattice mismatch.

Regarding claim 17, Meitl as modified by Stan further discloses a tunnel diode (114a+114b) disposed over the first lateral conduction layer (116) and below the distributed Bragg reflector (DBR) layer (113b+113c) (see figure 3-5 of Stan).

Regarding claim 18, Meitl further discloses that the bottom contact (505b) of the bottom solar subcell (0.7 eV subcell) (fig. 5) is connected to the terminal of second polarity (anode terminal) ([0041]).


a semiconductor body including a tandem vertical stack of subcells (para. [007] or [0033]: "vertically stacked"; see also fig. 5, 6 or 7) including at least a first upper solar subcell (Eg =1.9 eV subcell. Fig. 5), a first middle solar subcell (Eg 1.42 eV subcell, fig. 5), second middle solar subcell (Eg 1. eV subcell) and a bottom solar subcell (0.7 eV subcell), the first upper subcell (1.9 eV subcell) having a top contact (510a) connected to the terminal of first polarity (cathode terminal) ([0041]), and the bottom solar subcell (0.7 eV subcell) having a top contact (505a) and a bottom contact (505b) (fig. 5 and [0041-0042]);
a first lateral conduction interlayer (530) disposed adjacent to and beneath the first middle solar subcell (1.42 eV subcell) (see fig. 5);
a blocking p-n diode or insulating layer (501) disposed adjacent to and beneath the first lateral conduction layer (530) (see fig. 5); and 
a second lateral conduction layer (525) disposed adjacent to and beneath the blocking p-n diode or insulating layer (501), wherein the bottom solar subcell (0.7 eV subcell) is disposed adjacent to and beneath the second lateral conduction layer (525) (see fig. 5) which forms an electrical contact to the top contact of the bottom solar subcell (0.7 eV subcell) (see fig. 5).  
Figures 6 and 7 of Meitl also discloses multijunction solar cell in similar manner which would also read on instant claim.

Stan is directed to a multijunction solar cell, similar to Meitl, wherein the layers and subcells are formed by organo metallic vapor phase epitaxy such that the layers and subcells are formed with required thickness, elemental composition, dopant concentration and grading and conductivity type ([0059]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the organo metallic vapor phase epitaxy as taught by Stan to form the layers and subcells of Meitl such that the layers and subcells are formed with required thickness, elemental composition, dopant concentration and grading and conductivity type.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,985,161 B2 in view of Stan et al. (US 2010/0147366 A1).
Claims 1-18 of U.S. Patent No. 9,985,161 B2 encompass all the limitations of the instant claim with only difference being the claims 1-18 of U.S. Patent No. 9,985,161 B2 does not recite that the subcells, interlayers and the blocking diode or insulating layer are epitaxial layers or subcells.

Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the organo metallic vapor phase epitaxy as taught by Stan to form the layers and subcells of the claims 1-18 of U.S. Patent No. 9,985,161 B2 such that the layers and subcells are formed with required thickness, elemental composition, dopant concentration and grading and conductivity type.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,700,231 B2 in view of Stan et al. (US 2010/0147366 A1).
Claims 1-17 of U.S. Patent No. 10,700,231 B2 encompass all the limitations of the instant claim with only difference being the claims 1-18 of U.S. Patent No. 10,700,231 B2 does not recite that the subcells, interlayers and the blocking diode or insulating layer are epitaxial layers or subcells.
Stan is directed to a multijunction solar cell, similar to Meitl, wherein the layers and subcells are formed by organo metallic vapor phase epitaxy such that the layers and subcells are formed with required thickness, elemental composition, dopant concentration and grading and conductivity type ([0059]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the organo metallic vapor phase epitaxy as taught by Stan to form the layers and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cornfeld et al. (US 2010/0122724 A1) discloses a  multijunction solar cell assembly (see figures 1-6) ([0065-0116]) comprising: a semiconductor body including a tandem vertical stack of at least an upper solar subcell (cell C formed by emitter 119 and base 120 or cell D formed by emitter 126 and base 127) (fig. 1-6), a first middle solar subcell (cell B formed by emitter 111 and base 112), and a bottom solar subcell (cell A formed by emitter 106 and base 107), the upper subcell (cell C/D) having a top contact (p contact layer 129) (fig. 5 or 6) connected to a terminal of the first polarity (positive polarity) (figure 5 or 6), and the bottom solar subcell (cell A) having a bottom contact (contact layer 104) (see figure 5); a first lateral conduction interlayer (GaInP2 window layer 110)  disposed adjacent to and beneath the second solar subcell (cell B) thereby forming a bottom contact to the first middle solar subcell (cell B) (see figure 5 for configuration); a blocking p-n diode (tunnel diode 109a+109b) disposed adjacent to and beneath the first lateral conduction interlayer (110) of the semiconductor body (see figure 5 for configuration); a second lateral conduction layer (AlGaInP BSF 108) disposed adjacent to and beneath the blocking p-n diode (109a+109b), wherein the bottom solar subcell (cell A) is disposed adjacent to and beneath the second lateral conduction layer (108) (see figure 5 for configuration). 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721